Case 2:19-cv-03212-SVW-GJS Document 1-6 Filed 04/24/19 Page 1 of 3 Page ID #:63




                         EXHIBIT “6”
Case 2:19-cv-03212-SVW-GJS Document 1-6 Filed 04/24/19 Page 2 of 3 Page ID #:64



                                                                                                A
                                               .m
                                               i;
                                                      V
                                                               r.   !
                                                  f       m            ii ii i

                                                                                           Hi [taivj ?
                                          i
                            4 .                                        ■« ii *


                      ri
                                  .
                                                                    ;|ii.;i ■
                                                                                   mmz.    [4 I
                          II                                                     ss                    ...
                      1 Wk
                                                                                      Ill M ■

                                                           '07                   1®            m4
               /                      #                      &
              /                                 1 l!l >**§ I                        mt: i:                       "\

                                                                                 m
                                                                    rew    .'i
                                                                                                             \    /
                                                                                 5^
                                                               ^°@:oe5''9

                                          MICHAEL N. FEUER
                                                          CITY ATTORNEY

                                                                                                    REPORT NO.        R19-O0W
                                                                                                                       JAN 1 8 2019
                                                          REPORT RE:

  DRAFT ORDINANCE ADDING ARTICLE 26 TO CHAPTER 1, DIVISION 10 OF THE
  LOS ANGELES ADMINISTRATIVE CODE REQUIRING CITY CONTRACTORS TO
          DISCLOSE ALL CONTRACTS WITH OR SPONSORSHIP OF
                  THE NATIONAL RIFLE ASSOCIATION



 The Honorable City Council
  of the City of Los Angeles
 Room 395, City Hall
 200 North Spring Street
 Los Angeles, California 90012

                                              Council File No. 18-0896
 Honorable Members:

       Pursuant to your request, this Office has prepared and now transmits for your
consideration the enclosed draft ordinance, approved as to form and legality. The draft
ordinance adds Article 26 to Chapter 1, Division 10 of the Los Angeles Administrative
Code to require anyone seeking a contract with the City to disclose all contracts with or
any sponsorship of the National Rifle Association.

Council Rule 38 Referral

       A copy of the draft ordinance was sent, pursuant to Council Rule 38, to the
Bureau of Contract Administration, Department of Recreation and Parks, Department of
General Services, and City Administrator Officer with a request that all comments, if
any, be presented directly to the City Council when this matter is considered.




     City Hall East 200 N. Main Street Room 800 Los Angeles, CA 90012 (213) 978-8100 Fax (213) 978-8312
Case 2:19-cv-03212-SVW-GJS Document 1-6 Filed 04/24/19 Page 3 of 3 Page ID #:65

  The Honorable City Council
   of the City of Los Angeles
  Page 2


        If you have any questions regarding this matter, please contact Deputy City
 Attorney Jaime Suarez at (213) 978-1931. He or another member of this Office will be
 present when you consider this matter to answer questions you may have.

                                                 Sincerely,

                                                MICHAEL N. FEUER, City Attorney
                                                                            r

                                                By
                                                           DAVID MICHAELSON
                                                        Chief Assistant City Attorney

 DM:JS:cl
 Transmittal




 M:\GENERAL COUNSEL DIVISION\ORDINANCES AND REPORTS\REPORTS - FINAL\NRA Ordinance.docx
